Citation Nr: 1451509	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 14, 2011, for the assignment of a 30 percent rating for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the Veteran's initial rating for CAD was increased from 10 to 30 percent, effective March 14, 2011.  


FINDING OF FACT

The earliest date that an increase in disability beyond 10 percent for CAD is factually ascertainable is March 14, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 2011, for the assignment of a 30 percent rating for CAD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7005-7017 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for CAD was granted in February 2011 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's VA examination reports, VA medical records, private medical records, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board notes that no medical evidence exists between the Veteran's February 2005 and March 2011 VA medical examinations.  Section 5103A makes clear that VA must assist in gathering all relevant records, to include lay and medical evidence. 38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  If a disability rating cannot be awarded based on all of the available evidence, the Board must determine if a medical opinion is necessary to make a decision on the claim.  In making such a determination, the Board must consider whether there is competent medical or lay testimony that indicates that a higher disability rating may be appropriate, even though it was insufficient to grant such a rating in the first instance.  Particularly, a retrospective medical opinion may be necessary when there is an absence of medical records spanning an extended period of time.  Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008).  In the present case, while the February 2005 medical opinion does not provide specific evidence anticipated by the diagnostic codes such as estimation of METs, it did include a full physical examination which addressed the Veteran's progress post-bypass surgery, specifically noting normal cardiac activity and a lack of cardiomegaly.  Further, private medical evidence dated in 2004 is also available, which is void of any indication that the Veteran suffered from the type of symptoms anticipated by a 30 percent rating.  Nor has the Veteran submitted any lay testimony indicating that such symptoms existed any time prior to March 14, 2011.  As such, the Board finds that the competent evidence does not indicate that a higher rating may be appropriate and, thus, is satisfied that a retrospective medical opinion is not necessary.              

II. Analysis

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2014).  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110(a), (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  An effective date generally can be no earlier than the "facts found," including the date the disability first manifested and the date the entitlement to benefits was authorized by law and regulation.  DeLisio v. Shinseki, 25 Vet. App. 45, 51-52 (2011).

In the present case, the Veteran's CAD has been rated at 10 percent from November 9, 2004 to March 14, 2011, and at 30 percent thereafter, pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005-7017.  The Veteran claims that he is entitled to an earlier effective date for the 30 percent rating.

The relevant evidence of record reveals that the Veteran underwent an emergency coronary artery bypass for an acute anterior myocardial infarction with TIMI-3 flow, secondary to cardiovascular disease, in July 2004.  In February 2005, the Veteran submitted for a VA examination in which the VA clinician noted blood pressure of 180/95 and normal sinus rhythm without murmurs or cardiomegaly.  The physician opined that the Veteran's CAD was less likely than not cause and effect related to his service-connected diabetes.  In July 2005, the Veteran was denied service connection for CAD, secondary to his service connected diabetes mellitus.

In November 2010, the Veteran submitted a claim for service connection for CAD, this time claimed as ischemic heart disease secondary to herbicide exposure.  In February 2011, the Veteran was granted service connection for CAD on a presumptive basis as secondary to herbicide exposure.  An effective date of  November 9, 2004, was assigned in accordance with Nehmer v. United States Veterans Administration, and his CAD was evaluated as 10 percent.  Nehmer v. United States Veterans Administration, 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); see also 38 C.F.R. § 3.816 (2014).  

On March 14, 2011, the Veteran submitted for a VA compensation and pension examination.  In that examination report the examiner recorded a workload of greater than 5 METs but less than 7 METs with dyspnea, fatigue, angina, and dizziness.  The examiner did not find evidence of cardiac hypertrophy or dilatation.  On March 29, 2011, the Veteran was granted an increased rating of 30, percent effective from the date of that examination.

In July 2011, the Veteran submitted for a VA general medical examination.  In that examination the VA clinician noted infrequent angina and dyspnea, frequent fatigue and dizziness when the Veteran looks up.  The examiner found no evidence of congestive heart failure.  The Veteran achieved 8.3 METs and a physical examination revealed that his heart size was normal and he had normal rhythm.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

As noted above, the Veteran's disability is evaluated under DC 7005-7017.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  Both DCs 7005 and 7017 provide ratings for arteriosclerotic heart disease, and require documented CAD.  CAD resulting in workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required is rated as 10 percent disabling.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, is rated as 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated as 60 percent disabling.  CAD resulting in chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated as 100 percent disabling.  38 C.F.R. § 4.104, DCs 7005, 7017 (2014).

Upon review of the record, the Board finds that the assignment of a rating greater than 10 percent is not warranted prior to March 14, 2011.  In light of the forgoing, the Board finds that no evidence exists that could be construed to award a rating in excess of 10 percent prior to that date.  Specifically, there is no medical evidence showing an objective measurement of METs, left ventricle dysfunction, or ejection fraction, or that the Veteran has ever been diagnosed with cardiac hypertrophy or dilatation prior to March 14, 2011.  Further, the Veteran has not submitted any subjective evidence that would indicate he suffered from the type of symptoms that would give rise to a higher rating under DC 7005 or 7017.  Finally, the Board notes that, while the Veteran's workload was measured between 5 and 7 METs in March 2011, by July of that year his METs were measured at 8.3, a number which would ordinarily only give rise to a rating of 10 percent.  Essentially, when looking at the evidence, the earliest date where a rating in excess of 10 percent can be factually ascertainable is March 14, 2011.  

The Board is sympathetic to the Veteran's argument that his disability should be evaluated at 30 percent since the effective date of his award of service connection.  Unfortunately, however, because the Veteran's effective date of November 2004 was assigned pursuant to 38 C.F.R. § 3.816, and because the record is devoid of evidence relevant to the severity of the Veteran's CAD from 2005 until he was examined in 2011, there is simply no basis upon which to assign a 30 percent rating prior to March 14, 2011.  

In arriving at its decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as there is not an approximate balance of evidence, that rule is not applicable in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date prior to March 14, 2011, for the assignment of a 30 percent rating for coronary artery disease is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


